          Case 5:20-cv-00013-G Document 37 Filed 02/15/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

 (1) FAITH TEMPLE, INC. a domestic                )
 corporation,                                     )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               ) Case No. 20-CV-13G
                                                  )
 (1) CHURCH MUTUAL INSURANCE                      )
 COMPANY, a Wisconsin Corporation,                )
                                                  )
        Defendants.                               )

              PLAINTIFF’S RESPONSE TO DEFENDANT’S
        MOTION FOR LEAVE OF COURT TO AMEND ITS ANSWER
      TO ASSERT AN ADDITIONAL DEFENSE AND BRIEF IN SUPPORT

       COMES NOW the Plaintiff, Faith Temple, Inc., (the “Church” or “Plaintiff”),

pursuant to LCvR7.1(k)(2) and Fed. R. Civ. P. 15(a)(2), and hereby requests this Court

deny Defendant’s Motion for Leave of Court to Amend Its Answer to Assert an Additional

Defense [Dkt 036]. In support of its request, Plaintiff states as follows:

       This Court is well aware of the breadth and latitude Fed. R. Civ. P. 15(a)(2) grants

it to allow amendment of the pleadings. Rule 15 solidifies the inherent power of the court.

Rule 15 does stop short of requiring leave be given and directs the Court to give leave when

“justice so requires.” Plaintiff states this is a situation where justice would require the

Court deny Defendant’s request.

       Simply stated, the Defendant has learned nothing through discovery as it has not

conducted discovery. Plaintiff issued discovery to Defendant and has received its initial

responses. Defendant only recently issued discovery to Plaintiff and has NOT received

                                              1
           Case 5:20-cv-00013-G Document 37 Filed 02/15/21 Page 2 of 4




responses as of this date (they are not yet due). Defendant now alleges that Plaintiff “failed

to provide timely notice of its claim to Defendant” and requests this Court allow it

permission to amend its pleadings. Defendant did not “learn” of this alleged violation

through any secreting of documents, information or testimony by the Church or its Counsel.

No subpoenas have been issued and no depositions have been taken by either party. It is

unclear to what discovery the Defendant alleges uncovered this information other than

information it already possessed.       What is clear is the Defendant’s attorneys have

determined, well after the fact, another way this claim could be denied and are attempting

to use the amendment process as another avenue to deny a valid claim.

       The Defendant must be prejudiced by late notice and has failed to state to the Court

1) that it was prejudiced; and 2) how it was prejudiced. Further, the burden to prove the

prejudice falls to the party making the claim. “[A] defense based on an insured’s failure to

give timely notice [of a claim] requires the insurer to prove that it suffered actual prejudice.

Prejudice is not presumed from delayed notice alone.” Lewis v. Aetna U.S. Healthcare,

Inc., 78 F. Supp. 2d 1202, 1212 (N.D. Okla. 1999); “California’s ‘notice-prejudice’ rule

prevents an insurance company from avoiding liability on the basis of untimely notice or

submission of proof unless the company proves it has been substantially prejudiced by the

delay.” Dang v. Unum Life Insurance Co. of America, 175 F.3d 1186, 1189 (10th Cir.

1999); “Fundamentally, unless time is of the essence, the insurer must show prejudice

resulting from late notice receipt.” F.D.I.C. v. Kansas Bankers Sur. Co., 963 F.2d 289, 294

(10th Cir. 1992).


                                               2
          Case 5:20-cv-00013-G Document 37 Filed 02/15/21 Page 3 of 4




       In fact, the Defendant can show neither as its engineer inspected the property and

determined why the claim should be denied and provided those reasons in her report. The

Defendant followed with a denial letter to the Plaintiff stating what provisions of the policy

precluded payment and why the claim was being denied. Not once did Defendant state that

it was unable to complete its investigation or that it lacked information due to the

untimeliness of Plaintiff’s claim.

       Plaintiff states that it would be unjust to allow amendment as Defendant seeks to

introduce a defense that was not part of its knowledge or belief during the investigation

period. It is well settled law that “[t]he knowledge and belief of the insurer during the time

period the claim is being reviewed is the focus of a bad-faith claim.” Buzzard v. Farmers

Ins. Co., Inc. (Okla. 1992) 824 P.2d 1105, 1109. The Defendant should be barred from

asserting defenses that were not contemplated, documented or asserted during the claims

process. This is a defense created after denial and therefore should not be allowed to be

asserted now and barred from amendment.

                                   RELIEF REQUESTED

       Plaintiff specifically requests this Court deny Defendant’s request to file an

amended answer in order to assert the additional defense that Plaintiff Church failed to

provide timely notice of its claim to Defendant.

                                      CONCLUSION

       WHEREFORE, Defendants request that the Court allow a sixty (60) day extension

of the deadlines in this matter.


                                              3
          Case 5:20-cv-00013-G Document 37 Filed 02/15/21 Page 4 of 4




                                           Respectfully submitted,



                                           /s/ Ben Baker__________________________
                                           Ben D. Baker, OBA No. 21475
                                           bbaker@thebakerlawfirm.com
                                           THE BAKER LAW FIRM
                                           310 West Main Street, Suite 100
                                           Purcell, Oklahoma 73080
                                           Telephone: 405-527-8001
                                           Facsimile: 405-527-1539



                             CERTIFICATE OF SERVICE
       I hereby certify that on February 15, 2021, I electronically transmitted a copy of this
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following ECF registrants:


Kenyatta R. Bethea, OBA# 18650
HOLLOWAY, BETHEA & OSENBAUGH
3035 N.W. 63rd, Suite 102N
Oklahoma City, OK 73116
Telephone: (405) 246-0600
Facsimile: (405) 810-4080
kbethea@hbolaw.com
Attorneys for Defendant,
CHURCH MUTUAL INSURANCE
COMPANY


                                           /s/ Ben Baker__________________________
                                           Ben D. Baker




                                              4
